Citation Nr: 1146217	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial compensable evaluation for status post left inguinal hernia repair.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for status post left inguinal hernia repair and assigned a noncompensable evaluation, effective November 1, 2007, and denied service connection for a left knee disorder. 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record documents the Veteran's service-connected status post left inguinal hernia repair is characterized by no objective findings for recurrence of the hernia and subjective complaints of pain. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status post left inguinal hernia repair have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338 (2011).     



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial noncompensable evaluation assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, and the Veteran was provided VA examinations in December 2007 and December 2008. The VA examiners reviewed the Veteran's claims file and medical history, and recorded pertinent examination findings. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in December 2008. Nonetheless, an additional VA examination is not warranted in this case because the Veteran does not contend, nor does the evidence of record indicate, that the claimed disability has become more severe since the December 2008 VA examination. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In a June 2008 notice of disagreement (NOD), the Veteran asserted that neither the December 2007 examiner nor the RO considered his reported extreme disabling pain from sneezing, coughing, or laughing too hard, and that a 10 percent evaluation is warranted for his service-connected status post left inguinal hernia repair.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria for coexisting abdominal conditions, the Veteran is currently assigned a noncompensable evaluation for his status post left inguinal hernia repair. See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011). A noncompensable evaluation is warranted when either the inguinal hernia has not been operated but remediable, or is small, reducible, or without true hernia protrusion. A 10 percent rating is assigned for a postoperative recurrent inguinal hernia readily reducible and well supported by truss or belt. A 30 percent rating is warranted for a small postoperative recurrent inguinal hernia, or an unoperated irremediable inguinal hernia, that is not well supported by truss or not readily reducible. A 60 percent evaluation is assigned when the inguinal hernia is large, postoperative, recurrent, not well supported under ordinary conditions, and not readily reducible when considered inoperable. Id.

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the Veteran's status post left inguinal hernia repair.

There are no treatment records during the first post-service year or at any time since the Veteran's discharge from service; however, the Veteran underwent a VA examination through QTC Medical Services (QTC) in December 2007. The Veteran reported that he was diagnosed with inguinal hernia on the left side in 2002 and it was surgically repaired. He also noted occasional twinges result in the area of the surgery when sneezing or coughing, and he has had no further treatment. Following the examination, the examiner reported the Veteran's abdomen was soft, nontender, nondistended with positive bowel sounds, and there were no findings of an inguinal, ventral, or femoral hernia. The Veteran was diagnosed with status post left inguinal hernia repair with residual intermittent pain.

Subsequently, the Veteran underwent an additional VA examination in December 2008. The Veteran's documented history of the present illness noted left inguinal hernia arthroscopic surgical repair in 2007. Three months after the surgery, the Veteran reported sharp and severe pain that lasted for seconds when he coughed, sneezed, laughed too hard, or moved the wrong way when interacted with his children. The pain has continued, but not quite as bad, two to three times per week. There was also no reported history of heartburn, dysphagia, nausea, vomiting, diarrhea, constipation, or regurgitation. Following examination of the Veteran's genitourinary system, the examiner found no evidence of recurrence of the hernia or any tenderness to palpation, but did acknowledge the Veteran's reported pain in that area.

As noted above, the medical evidence of record does not show the Veteran has a recurrent postoperative inguinal hernia. In fact, both examiners found no objective evidence for the recurrence or presence of a hernia. Therefore, the criteria for an initial compensable evaluation for status post left inguinal hernia repair, which require a recurrent hernia, has not been met. See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

The Veteran's contentions regarding the severity of his service-connected disability, to include his complaints of pain, were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify the current severity of his status post left inguinal hernia repair according to the appropriate diagnostic code. In this case, such competent evidence concerning the nature and extent of his status post left inguinal hernia repair, to include whether there is a recurrent postoperative inguinal hernia, has been provided in the medical evidence of record. As such, the Board finds these records to be the most probative evidence with regard to whether an initial compensable rating is warranted.

The Court has held that the Board is precluded by regulation from assigning an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluation for the service-connected disability on appeal is not inadequate. It reasonably describes the Veteran's severity and symptomatology according to the schedular rating criteria for an inguinal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338. Moreover, the Veteran's reported complaints of pain associated with the service-connected disability are already contemplated in the currently assigned noncompensable schedular evaluation and the evidence of record does not demonstrate any other related factors. Accordingly, a referral for consideration of an extra-schedular evaluation for the claim on appeal is not warranted. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial compensable evaluation for status post left inguinal hernia repair. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an initial compensable evaluation for status post left inguinal hernia repair is denied. 


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a left knee disorder. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In the June 2008 NOD and November 2008 substantive appeal, via a VA Form 9, the Veteran asserted that service connection is warranted for a left knee disorder due to in-service treatment for an injury to his left knee. He also noted that the thousands of miles he ran during service, pursuant to his military duties, affected his joints to the point that he now has to wear a knee brace when he exercises.

Review of the Veteran's service treatment records reveals complaints and treatment for left knee pain. In February 2004, the Veteran reported such pain after running on a treadmill, and the physician assessed the Veteran's pain was "most likely osteoarthritis based on history and exam[ination]." In a follow-up March 2004 report, the Veteran was diagnosed with left pes anserine bursitis. 

Two months after separation from active service, the Veteran underwent the December 2007 QTC examination, at which he reported that he was diagnosed in 2003 with bursitis in the left knee, continues to have intermittent pain upon exercise, and has not received any other treatment or prosthetic implants. Following the examination, the examiner noted x-ray results of the Veteran's left knee were normal and there was no pathology to render a diagnosis.

Subsequently, the Veteran underwent an additional VA examination in December 2008, and was diagnosed with a left knee strain. The examiner noted onset in 2004; however, did not address whether it was more likely than not, at least as likely as not, or unlikely that the Veteran's current left knee strain had its onset during active military service. Although the VA examiner was not requested to provide an opinion regarding the etiology of the Veteran's left knee disorder, such a request should have been made in light of the Veteran's current diagnosis of a left knee disorder.

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that the Veteran has been afforded two VA examinations for his claimed disability and was treated for bursitis of the left knee during service; however, no opinion regarding etiology of his current left knee strain to service has been requested or provided. The Board also notes that the Veteran is competent to assert that he has experienced symptoms relating to his left knee since service. 

As such there remains some question as to whether the Veteran's current left knee strain is attributable to his active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Given the Veteran's contentions regarding his claimed disorder, and the medical evidence suggesting that this disorder is possibly attributable to service, the Board finds that an examination is necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Additionally, as noted above, the Court held in Dingess/Hartman that VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. In this case, the RO issued a November 2007 VCAA notice letter and a June 2008 letter that explained the type of evidence necessary to establish a disability rating. However, neither letter included the type of evidence necessary to establish an effective date for the claim on appeal. As such, the RO should issue the appropriate VCAA notice to the Veteran, to include the type of evidence necessary to establish an effective date for the claim on appeal.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran additional VCAA notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), to specifically include the type of evidence necessary to establish an effective date for the claim of entitlement to service connection for a left knee disorder. 

2. Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and current left knee strain. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent disabilities associated with the Veteran's left knee found to be present should be diagnosed. The examiner should identify any currently found disorder of the left knee and must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current left knee disorder, to include left knee strain, had its origin in service or is in any way related to the Veteran's active service. The examiner must explain why he/she rendered such an opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


